IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 350 EAL 2018
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
DARYL COOK,                                :
                                           :
                     Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of January, 2019, the Application for Emergency Release,

the Supplemental Application for Emergency Release, and Petition for Allowance of

Appeal are DENIED.